COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        In the Interest of R. J., A Child

Appellate case number:      01-18-00729-CV

Trial court case number:    CV29910

Trial court:                344th District Court of Chambers County

       Although appellant R. J., Sr.’s counsel filed an amended brief on October 9, 2018,
the Clerk of this Court’s October 22, 2018 notice warned appellant E.M.’s counsel that the
time to file her brief had expired and that appellant’s brief was due within 10 days of the
date of that notice. No brief or extension has been timely filed by appellant E.M.’s counsel.
       Because this is a termination appeal, this Court is required to dispose of this appeal
within 180 days of the date the notice of appeal is filed, so far as reasonably possible. See
TEX. ST. JUD. ADMIN. R. 6.2(a) (West 2017). Here, the 180-day compliance deadline is set
for February 6, 2019.
       Accordingly, the Court sua sponte abates this appeal for the trial court to hold a
hearing and appellant E.M.’s counsel, R. A. Reba Eichelberger, is required to show cause
why she should not be relieved of her duties after a finding of good cause is rendered by
the court on the record and, if so, to enter orders withdrawing counsel and appointing new
counsel. See TEX. FAM. CODE ANN. § 107.016(2) (West 2014); In re M.V.G., 285 S.W.3d
573, 575–76 (Tex. App.—Waco 2009, order). Any hearing shall be conducted within 10
days of the date of this Order. The trial court clerk shall file a supplemental clerk’s record
containing the trial court’s orders within 15 days of the date of this Order. If a hearing is
held, the court reporter shall file a supplemental reporter’s record within 15 days of the
date of this Order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s and reporter’s records, if any, that comply with this Order are filed with this Court.
       It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley____
                      x Acting individually         Acting for the Court
Date: ___November 9, 2018___